DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: “Conca ve” in the title of the application should be --Concave--.  
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Van Hullebusch et al. (US 2017/0164560 A1), hereinafter Van Hullebusch, in view of Mortier et al. (US 3,949,761 A), hereinafter Mortier.
Regarding claim 1, Van Hullebusch teaches a combine harvester (seen in Fig. 1) comprising:
a frame (Figs. 3-4 show structure 20 acts as the frame);
two axial-flow crop processing rotors mounted to the frame and arranged side-by-side, each rotor having a longitudinal rotation axis (Figs. 1-2 show twin axial rotors 5);

wherein the inner support structure is configured to carry first and second pluralities of concave grate segments at a radial distance from the respective rotors (Fig. 2 shows concave grates 6a carried by linkage 16); and,
a concave adjustment system (see Fig. 2) comprising:
a first actuator (50) coupled to the first linkage and configured to raise and lower the inner support structure.
Van Hullebusch does not teach two outer support structures that carry the concave grates and an actuator coupled to one of these support structures.
Mortier teaches two outer support structures located outboard of, and extending parallel to, the two rotors, the outer support structures movably suspended from the frame by respective second and third linkages (Figs. 3-4 show outer support structures supported by linkages 24, 25); and 
a concave adjustment system comprising:
a second actuator coupled to one of the second and third linkages and configured to raise and lower at least one of the two outer support structures (Figs. 3-4 show the adjusting turnbuckles that raise/lower the outer support structures).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the outer support structures with an actuator as taught by Mortier to the harvester of Van Hullebusch in order to provide more support and increased adjustability for the concave grates of the thresher.

Regarding claim 2, Van Hullebusch of the combination as set forth above teaches wherein the first linkage comprises fore and aft arms pivotally mounted to the frame and configured to move around respective transverse pivot axes (Figs. 3-4 show pivoting arms 27 
Regarding claim 3, Van Hullebusch of the combination as set forth above teaches wherein at least one end of the inner support structure is slidingly connected to the frame by a vertical guide mechanism that constrains horizontal displacement of the inner support structure (Fig. 3 shows inner support structure is constrained horizontally by a gap in frame 20 behind rod 30).
Regarding claim 7, Mortier of the combination as set forth above teaches wherein the second actuator is connected between the frame and the second linkage, and wherein the concave adjustment system further comprises a third actuator connected between the frame and the third linkage (Figs. 3-4 show turnbuckles 26 between the frame and second and third linkages 24, 25 on both ends).
Regarding claim 8, Van Hullebusch of the combination teaches wherein the first actuator extends along a first axis in a vertical longitudinal plane (Fig. 5 shows actuator 50 in vertical longitudinal plane).
Mortier of the combination does not teach the second and third actuators (26) extending in vertical transverse planes.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to rearrange the actuators to extend in vertical transverse planes, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 9, Van Hullebusch of the combination teaches wherein each concave grate segment is hinged at an inboard side to the inner support structure (see Fig. 2).

Regarding claim 10, Mortier of the combination teaches a rotor drive system that is drivingly connected to the rotors and configured to drive the two rotors in mutually opposite directions wherein an inboard side of each rotor turns downwardly (Figs. 3-4 show the driven rotors’ direction of rotation 80), and wherein the inboard sides of the concave grate segments correspond to a concave inlet and the outboard sides of the concave grate segments correspond to a concave outlet (Col. 4 lines 50-61 teaches an increased space between the rotor and concave on the inboard sides for favorable crop feed-in properties).
Examiner takes official notice that it would have been obvious to one of ordinary skill in the art before the effective filing date to reverse the direction that the rotors are driven, thus reversing the location of the inlet and outlet, in order to achieve predictable threshing results.

Claims 11, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Van Hullebusch et al. (US 2017/0164560 A1), hereinafter Van Hullebusch, in view of Mortier et al. (US 3,949,761 A), hereinafter Mortier, further in view of Kemmner (US 2017/0290263 A1).
Regarding claim 11, the combination as set forth above does not teach two hydraulic actuators. 
Kemmner teaches wherein the first and second actuators are hydraulic actuators (Fig. 5 shows hydraulic actuators 70a, 70b).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include hydraulic actuators as taught by Kemmner to the harvester of Van Hullebusch in view of Mortier, as hydraulic actuators are old and well-known in the art.
Regarding claim 14, the combination as set forth above does not teach an electronic control module to control the actuators.

It would have been obvious to one of ordinary skill in the art before the effective filing date to include the electronic control module to control the actuators as taught by Kemmner to the harvester of Van Hullebusch in view of Mortier in order to improve performance and reduce operator burden.
Regarding claim 15, Kemmner of the combination as set forth above teaches wherein the concave adjustment system further comprises a first position sensor mounted to the frame and in communication with the control module, wherein the first position sensor is mechanically coupled to the first linkage and is configured to generate a signal representative of a current position of the inner support structure ([0045] teaches the control module controlling the actuator to move the concave between a first and second position, which requires sensing of the position).
Regarding claim 16, Kemmner of the combination as set forth above teaches wherein the concave adjustment system further comprises a second position sensor mounted to the frame and in communication with the control module, wherein the second position sensor is mechanically coupled to one of the second and third linkages and is configured to generate a signal representative of a current position of the outboard side of one of the two outer support structures (0045] teaches the control module controlling the actuator to move the concave between a first and second position, which requires sensing of the position, and Fig. 5 shows a second actuator 70b, which requires sensing in addition to the first actuator 70a).


Allowable Subject Matter
Claims 4-6, 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regier et al. (US 2011/0151951 A1) and Imel et al. (US 6,358,142 B1) disclose concave adjustment mechanisms with a rockshaft that raises and lowers the concaves relative to the rotor. Gerhardt et al. (US 3,552,396 A) discloses a concave adjustment system with a pressure relief valve connected to a hydraulic actuator that is used to raise and lower the concave.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW I NEAL whose telephone number is (571)272-4484. The examiner can normally be reached M-F 8:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/MATTHEW IAN NEAL/Examiner, Art Unit 3671                                                                                                                                                                                                        
/Alicia Torres/Primary Examiner, Art Unit 3671